DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 April 2021 has been entered.

         Drawings
 	Drawings filed 26 January 2018 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Kato 2006/0016056 and Campbell 2013/0273314 are representative of the closest prior art. Kato discloses a riveted assembly (Fig. 2) comprising a first panel member having a first surface and a second surface opposite to the first surface, a second panel member having a first surface and a second surface opposite to the first surface wherein the first and second panel members are positioned such that at least a portion of the second surface of the first panel member is in contact with at least a portion of the first surface of the second panel member (Fig. 2), and a rivet extending into and engaging the first surface of the first panel member and having an outwardly flared portion about which a portion of the first panel member and the second panel member are deformed (Fig. 2), such that the rivet mechanically connects the first panel member to the second panel member at a connection region (Fig. 2) and wherein the second surface of the second panel member has a differential height surface portion (the protruding areas of layer 6 positioned below the rivet ends 13 in Fig. 2) at least at the connection region. Kato also discloses that . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783